DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020,  01/08/2021, and  07/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims recite, “determining the relative positioning comprises: determining a size of the visual marker using a relative size of the visual marker depicted in multiple images to determine an absolute size of the visual marker; and determining a distance from the mobile electronic device to the visual marker using the absolute size of the visual marker and a size of the visual marker depicted in the image.”
The specification has no teaching or recitation of using a relative size of the visual marker depicted in multiple images to determine an absolute size of the visual marker,”  and, “using the absolute size.”   Specifically, the specification has no teaching or recitation of  “a relative size” or, “an absolute size” of a virtual marker hence no definitions for these terms.  The process described by these claims is not taught or described in the specification.  
Absence of clear definitions of what absolute and relative sizes are and of any particular method of how the “absolute” size of the visual marker is determined using a “relative size” of the visual marker depicted in multiple images also rises the issues of enablement and the best mode contemplated by the inventors for carrying out their invention. 
Therefore claims 4 and 19 are also rejected under 35 USC 112(a) as non-enabling (appropriate paragraph should be added at the heading of 112 rejection).
s 4 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Again, after reviewing the specification examiner found no discussion or description of this process or some of the key terms.  For example, the specification has no teaching or recitation of using a relative size of the visual marker depicted in multiple images to determine an absolute size of the visual marker,”  and, “using the absolute size.”   Specifically, the specification has no teaching or recitation of  “a relative size” or, “an absolute size” of a virtual marker hence no definitions for these terms.  The process described by these claims is not taught or described in the specification.  
Absence of clear definitions of what absolute and relative sizes are and of any particular method of how the “absolute” size of the visual marker is determined using a “relative size” of the visual marker depicted in multiple images also rises the issues of enablement and the best mode contemplated by the inventors for carrying out their invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by applicant IDS cited NPL  Zhang et al. (“Localization and Navigation using QR code for mobile robot in indoor environment,” hereinafter, Zhang).
Regarding claims 1, 16 and 20,  Zhang teaches a method and a system (Fig. 1, p. 2502, Section II, vision system comprising industrial camera mounted on a mobile robot)comprising:
a non-transitory computer-readable storage medium(p. 2502, column 2, Section II. Subsection 2, “camera parameters are obtained by a software.”  Software must be stored on some type of computer storage medium. Also note the system is a Robot.  Will have computer storage); and 
one or more processors coupled to the non-transitory computer-readable storage medium (Fig. 1, p. 2502, Section II, vision system comprising industrial camera mounted on a mobile robot. Robot will have a processor), wherein the non-transitory computer-readable storage medium comprises program instructions that, when executed on the one or more processors, cause the system to perform operations comprising
(Title, Fig. 1, p. 2502, Section II, vision system comprising industrial camera mounted on a mobile robot): 
detecting a visual marker depicted in an image of a physical environment (Fig. 9-10, QR codes are detected in an image of an operating environment.  Abstract, Location information is stored in QR codes placed in an operating environment); 
determining a relative positioning between the mobile electronic device and the visual marker based on the image (Figs. 8-10, Section III, first paragraph, “We aim to calculate the pose of the mobile robot according to the positional relationship between camera and QR codes when QR codes are able to be recognized”. P. 2504, Col. 1, “can clearly see positional relationship between the mobile robot and OR codes.”); and 
determining a location of the mobile electronic device based on the relative positioning between the mobile electronic device and the visual marker and a location of the visual marker (Section III, first and second paragraph. Figs. 8-10, P. 2504, Col. 1, “can clearly see positional relationship between the mobile robot and OR codes.”).
	Regarding claim 6, Zhang teaches wherein determining the relative positioning comprises determining a relative position and orientation from the mobile electronic device to the visual marker using a sensor of the mobile electronic device (Figs. 8-10, Section III, robot pose and location determined with user of a camera sensor).
	Regarding claim 7, Zhang teaches wherein determining the relative positioning comprises determining a direction from the mobile electronic device to the visual marker using a stored two-dimensional (2D) shape or a stored parametric description of the shape of the (p. 2503, Col. 2, feature extraction is performed to detect the contour of  the QR code and recognize the QR code.  There are constraints to to ensure identification of the codes. Section II, subsection C, QR code recognition. Figs. 8-10, Section III).
	Regarding claim 15, Zhang teaches determining a location of an object depicted in the image based on determining a relative positioning of the mobile electronic device to the object (p. 2505,  Col. 1, “we provide global pose data base on QR codes and Laser range finder data as inputs.” Laser range finder or  SLAM process allows locating any object in the environment relative to the robot).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Localization and Navigation using QR code for mobile robot in indoor environment,” hereinafter, Zhang) in view of applicant IDS cited Lee et al. (“Low-Cost 3D motion capture system using passive optical markers and monocular vision,” hereinafter, Lee).
Regarding claims 2 and 17, Zhang teaches determining the relative positioning comprises determining a distance from the mobile electronic device to the visual marker (Figs. 8-10) however, is not relied upon for teaching determining a distance from the mobile electronic device to the visual marker using a stored size of the visual marker and a size of the visual marker depicted in the image.
In an analogous art, Lee teaches determining a distance from the mobile electronic device to the visual marker using a stored size of the visual marker and a size of the visual marker depicted in the image (p. 1398, first paragraph, “Here. Our method utilizes the size of the markers because the distance between the camera and the marker can be evaluated from observing a size of the marker”).
It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Zhang with Lee to use the size of the visual marker as Lee teaches a distance between the camera and the marker can be evaluated from observing a size of the marker (Lee, p. 1398, first paragraph).  This provides an additional, secondary method for calculating distance between a camera, such as the camera on Zhang’s robot, and a marker such as Zhang’s QR code.  

Claims 3-4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Localization and Navigation using QR code for mobile robot in indoor environment,” hereinafter, Zhang) in view of applicant IDS cited Manuel Katanacho et al. (“Surgical Navigation with QR codes,” hereinafter, Katanacho).
Regarding claims 3.and 18, Zhang is not relied upon for teaching determining the relative positioning comprises: decoding a size of the visual marker encoded in the visual marker; and determining a distance from the mobile electronic device to the visual marker using the size of the visual marker encoded in the visual marker and a size of the visual marker depicted in the image.
Zhang is not relied upon for teaching decoding a size of the visual marker encoded in the visual marker.
	Katanacho teaches determining the relative positioning comprises: decoding a size of the visual marker encoded in the visual marker (Section 2.1, Each QR code is decoded. Section 2.1.2, Size of the markers is encoded in the QR codes).
	determining a distance from the mobile electronic device to the visual marker using the size of the visual marker encoded in the visual marker and a size of the visual marker depicted in the image (Section 2.1.2, For  pose estimation the size of the markers is encoded in the QR codes.  The pose describes the transformation between the marker plane coordinate system and the camera coordinate system as a translation vector). 
	It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Zhang with Katanacho such that determining a distance from the (Katanacho, section 2.1.2).
Regarding claims 4 and 19,as best understood by the examiner,  Zhang teaches determining the relative positioning comprises determining a distance from the mobile electronic device to the visual marker (Figs. 8-10) however, is not relied upon for teaching determining a distance from the mobile electronic device to the visual marker using a stored size of the visual marker and a size of the visual marker depicted in the image..
	Katanacho teaches marker determining the relative positioning comprises: determining a size of the visual marker using a relative size of the visual marker depicted in multiple images to determine an absolute size of the visual marker; and determining a distance from the mobile electronic device to the visual marker using the absolute size of the visual marker and a size of the visual marker depicted in the image. (Section 2.1, Each QR code is decoded. Section 2.1.2, Size of the markers is encoded in the QR codes).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Localization and Navigation using QR code for mobile robot in indoor environment,” hereinafter, Zhang) in view of applicant IDS cited Li et al. (“Study on the use of Q-R Codes as Landmarks for Indoor positioning: Preliminary results.”).
Regarding claim 5, Zhang teaches the use of the SLAM mapping technique and a laser range finder (p. 2505, Column 1, mapping section), however is not relied upon for teaching wherein determining the relative positioning comprises determining a depth of the visual marker using a red-green-blue-depth (RGB-D) camera image, a stereo-based depth estimation, a depth-only sensor, or a simultaneous localization and mapping (SLAM) technique.
	Li teaches determining the relative positioning comprises determining a depth of the visual marker using a red-green-blue-depth (RGB-D) camera image, or a depth-only sensor (p. 1271, Column 1, second paragraph).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Zhang with Le such that the relative positioning comprises determining a depth of the visual marker using a red-green-blue-depth (RGB-D) camera image, or a depth-only sensor or a SLAM sensor as Le teaches the use of these well-known sensor types accurately can calculate the exact position of a QR type sensor  (Le, p. 1271, Column 1, second paragraph).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Localization and Navigation using QR code for mobile robot in indoor environment,” hereinafter, Zhang) in view of applicant IDS cited NPL Basiri et al. (“The use of Quick-Response (QR) Codes in Landmark-Based Pedestrian Navigation,” hereinafter, Basiri).
Regarding claim 8, Zhang is not relied upon for teaching requesting the location of the visual marker from a remote device based on the visual marker; and receiving three-dimensional (3D) coordinates identifying the location of visual marker from the remote device.
(Figs. 3-6).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Zhang with Basiri such that requesting the location of the visual marker from a remote device based on the visual marker; and receiving three-dimensional (3D) coordinates identifying the location of visual marker from the remote device as Basiri teaches the storing of landmarks and visual markers in a database accessible by user devices allows a user to easily navigate a new campus.
	Regarding claim 12, Zhang is not relied upon for teaching the mobile electronic device stores a map identifying locations of a plurality of visual markers .  
	Basiri teaches the mobile electronic device stores a map identifying locations of a plurality of visual markers (Figs. 3-6).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Zhang with Basiri such that a plurality of visual markers are stored as Basiri teaches the storing of landmarks and visual markers in a database accessible by user devices allows a user to easily navigate a new campus.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Localization and Navigation using QR code for mobile robot in indoor environment,” hereinafter, Zhang) in view of Freeman et al. (US 20190385342 A1, hereinafter, Freeman).

Freeman teaches the determined location of the mobile electronic device is more accurate than a position of the mobile electronic device determined using a satellite-based or Wi-Fi-based positioning information ([0216], SLAM may enable accurate mapping where GPS localization is unavailable, such as indoor spaces).
It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Zhang with Freeman to use SLAM mapping over satellite based GPS as Freeman teaches SLAM may enable accurate mapping where GPS localization is unavailable, such as indoor spaces (Freeman, [0216]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Localization and Navigation using QR code for mobile robot in indoor environment,” hereinafter, Zhang) in view of Chu (US 20200402322 A1).
Regarding claim 10, Zhang is not relied upon for providing virtual content in a computer-generated reality (CGR) environment based the location of the mobile electronic device or the relative positioning between the mobile electronic device and the visual marker.
(Abstract, [0010]).
It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Zhang with Chu to provide virtual content in a computer-generated reality (CGR) environment based the location of the mobile electronic device as superimposing virtual content onto the real-world environment provides value in various fields, such as construction, industrial design, entertainment (e.g., gaming) (Chu, [0004]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Localization and Navigation using QR code for mobile robot in indoor environment,” hereinafter, Zhang) in view of Savage et al. (US 20160021233 A1, hereinafter, Savage).
Regarding claim 11, Zhang is not relied upon for teaching initializing the visual marker by: determining that the visual marker was or will be positioned at the location in the physical environment; and storing the location of the visual marker on a separate device or encoded in the visual marker.
	Savage teaches initializing the visual marker by: determining that the visual marker was or will be positioned at the location in the physical environment; and storing the location of the visual marker on a separate device or encoded in the visual marker ([0018], the QR code being accessed could trigger a digital data extraction that matches the QR identifier to a particular location stored in a database (i.e., conference room ‘A’)).
(Savage, [0019]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Localization and Navigation using QR code for mobile robot in indoor environment,” hereinafter, Zhang) in view of Klebe (US 8752758 B1).
Regarding claim 13, Zhang is not relied upon for teaching  metadata associated with the visual marker identifies the visual marker as a moving visual marker, and the location of the moving visual marker is updated based on a time threshold or a position change threshold.
	Klebe teaches metadata associated with the visual marker identifies the visual marker as a moving visual marker, and the location of the moving visual marker is updated based on a time threshold or a position change threshold (Col. 6, lines 2-6, a QR code can include information that enables tracking of the location where the QR code is scanned--either by employing GPS technology or by including a location in the QR code (e.g., in a fixed location QR code)).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Zhang with Klebe such that the QR code the visual marker as a moving 
Regarding claim 14, Zhang is not relied upon for teaching  wherein the metadata is stored on a second electronic device, wherein all requests initiated by decoding the visual marker are sent to the second electronic device.
Klebe teaches the metadata is stored on a second electronic device, wherein all requests initiated by decoding the visual marker are sent to the second electronic device (Col. 6, lines 2-6, a QR code can include information that enables tracking of the location where the QR code is scanned. Examiner notes “tracking” requires a secondary device which performs the tracking).  
	It would have been obvious to one skilled in the art, before the effective filing date of the invention to modify Zhang with Klebe such that the QR code the visual marker as a moving visual marker, and the location of the moving visual marker is updated as this enables worldwide tracking of the moving visual marker.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        






/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622